Citation Nr: 1007800	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from April 1964 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's appeal was previously before the Board in 
December 2008, at which time the Board denied a disability 
rating in excess of 50 percent for service-connected PTSD.  
The Veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  By Order dated in September 
2009, the Court vacated the Board's decision and remanded the 
Veteran's appeal pursuant to a Joint Motion for Remand.  The 
Board finds that remand is necessary prior to readjudicating 
the Veteran's claim.

Specifically remand is necessary in order to obtain a 
thorough and contemporaneous examination of the Veteran.  The 
Veteran last underwent VA examination in January 2008.  
However, in an April 2008 statement, the Veteran stated that 
his psychiatrist believes his PTSD has worsened and rated his 
GAF (Global Assessment of Functioning) score at 38, which is 
lower than the VA examiner's score.  When a veteran has 
claimed a worsening of his service-connected condition or has 
submitted evidence of a worsening in severity of it, a new 
examination is warranted to ensure a reasonably 
contemporaneous examination is of record.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007).  

Thus, on remand, the Veteran should be scheduled for a VA 
PTSD review examination to determine the current severity of 
his service-connected PTSD.  It is also necessary for the 
examiner to review all prior evidence and to reconcile the 
GAF scores given by the VA examiners and those given by the 
Veteran's treating psychiatrists.  Furthermore, it is 
necessary to have the examiner address the affect the 
Veteran's PTSD has on his employability.  

Prior to requesting the VA examination, the Veteran's recent 
VA treatment records pertaining to his PTSD should be 
associated with his claims folder as the Veteran receives all 
his treatment at VA and the last treatment note of record was 
from April 2008.

In addition, pursuant to the Joint Motion for Remand, in 
readjudicating the Veteran's claim the following should be 
considered.  First, it should be considered whether the 
evidence (specifically the GAF scores ranging from 31 to 65 
per the Joint Motion for Remand) establishes that a higher 
rating is warranted for any part of the appeal period, a 
practice known as staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007) (staged ratings are appropriate for 
an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  

Second, evidence of suicidal ideation (a criterion for a 70 
percent disability rating) should be considered in 
determining whether a disability rating higher than 50 
percent is warranted.

Thirdly, referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) should be adjudicated with 
special care taken to consider whether the following evidence 
shows "marked interference with employment":  (1) the 
January 2008 VA examiner's statement that it was unclear how 
much the Veteran's symptomatology impacted his employability 
versus his motivation; and (2) a November 2006 letter wherein 
the Veteran's social worker and VA treating physician 
indicated that the Veteran was unable to maintain gainful 
employment.

Finally, during the pendency of the Veteran's appeal, the 
Court issued a decision in Rice v. Shinseki, 22 Vet. App. 447 
(2009), in which it held that a request for TDIU (either 
overtly stated or implied by a fair reading of the claim or 
of the evidence of record) is not a separate claim for 
benefits, but rather is best understood as involving an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Thus, despite the 
purported withdrawal of the Veteran's claim for a TDIU in 
April 2008, the Board finds that it is merely an aspect of 
the Veteran's claim for an increased disability rating for 
his service-connected PTSD.  Furthermore, it is inextricably 
intertwined with the Veteran's claim for an increased 
disability rating as a decision on that issue would affect 
the outcome of a decision on whether a TDIU is warranted.  
For these reasons, the Board finds that, on remand, the TDIU 
aspect of the Veteran's claim for an increased disability 
rating must be adjudicated along with the underlying 
increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records from the VA Medical Center 
in St. Louis, Missouri, for treatment from 
April 2008 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility should provide a negative 
response if records are not available.

2.  Thereafter, scheduled the Veteran for a VA 
PTSD review examination.  The claims file must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the current 
severity of the Veteran's service-connected 
PTSD.  The report of examination should 
contain an account of all manifestations of 
the disability found to be present.  The 
examiner should comment on the extent to which 
the service-connected PTSD impairs the 
Veteran's occupational and social functioning, 
including whether it is considered he is 
unemployable due to PTSD.  

The examiner should assign a GAF score, 
assigning separate scores for each Axis I 
diagnosis.  The examiner should review the 
history of GAF scores as shown in the VA 
treatment records and prior VA examinations 
and provide an opinion reconciling the 
differences between those seen in the VA 
treatment records and January 2008 private 
evaluation report (ranging from 31 to 39) and 
those given by the VA examiners (51 to 55).  
If the GAF scores cannot be reconciled, the 
examiner should comment on whether the lower 
GAF scores indicate a temporary worsening of 
the Veteran's PTSD.  

3.  Thereafter, the Veteran's claim should be 
readjudicated.  In readjudicating the 
Veteran's claim, the following must be taken 
under consideration: (1) whether the evidence 
establishes temporary increases in severity of 
the Veteran's PTSD so as to warrant staged 
ratings pursuant to Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007); (2) whether there is 
evidence of suicidal ideation and, if so, 
whether a higher disability rating is 
warranted because of it; (3) referral for 
consideration of an extraschedular rating 
including whether evidence establishes marked 
interference with employment; and (4) whether 
assignment of a TDIU is warranted, including 
referral for consideration of an 
extraschedular TDIU.   If such action does not 
resolve the claim, a Supplemental Statement of 
the Case should be issued to the Veteran and 
his representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


